DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In light of the current state of claims 1 and 18, claims 6, 7, 9-11, 15, 17, and 20 have been rejoined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-12, and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to claims 1 and 18, the range “1.1 to 9.0” is new matter.  The original specification only supports a range of “about 1.1 to about 9.0”.  The 
With regards to claim 4, the range “1.1 to 1.7” is new matter.  The original specification only supports a range of “about 1.1 to about 1.7”.  The specification fails to provide any insight on what can and cannot be “about” 1.1 and what can and cannot be “about” 1.7.  The value of about 1.1 is not the same as 1.1 in that about 1.1 may never actually be 1.1.  See the “1.1 to 9.0” rejection above.   
With regards to claims 12 and 18, the range “10 to 15 degrees” is new matter.  The original specification only supports a range of “about 10 degrees to about 15 degrees”.  The specification fails to provide any insight on what can and cannot be “about” 10 degrees and what can and cannot be “about” 15 degrees.  The value of about 10 is not the same as 10 in that about 10 may never actually be 10.  See the “1.1 to 9.0” rejection above.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 5, 8, 12, 14, 16, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 1 and 18, the phrase “a bottom surface” is unclear.  The system is a handheld tool capable of an infinite amount of working orientations including ones where this surface would not be considered a bottom.  A handheld tool claim does not automatically bring in a particular orientation just because it is shown in the Figures.  Replacing the phrase with something like “surface engaging surface” overcomes the rejection.  In the orientation below, 50 is not the bottom it is the top.

    PNG
    media_image1.png
    792
    359
    media_image1.png
    Greyscale


With regards to claim 6, as written, the rim is unrelated to the end cap which is not supported.  Claim 1 discloses the “end cap is over the fluid port”.  In order for the rim to be comprised by a system that has the end cap over the port, the end cap has to be over the rim as well.    
With regards to claim 9, the phrase “top edge” is unclear.  The system is a handheld tool capable of an infinite amount of working orientations including ones where this edge would not be considered a top.  In the figure above, the edge is a bottom edge.    
With regards to claims 15 and 20, “is positioned over a length” is unclear.  What structure defines this length?  Does the second end define this length?
Claims 15 and 20 recites the limitation "the overall length".  There is insufficient antecedent basis for this limitation in these claims.
With regards to claim 17, the phrase “to receive the first end of the tottle” is unclear.  As written, the first end is received in a way where the port is not received.  The port needs to be included in the “receiving” limitation because the first end cannot be received uncles the port s received as well. 

Allowable Subject Matter
Claims 1, 4-12, and 14-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 1-7-21 have been fully considered but they are not persuasive.  The Examiner has attempted to be explain his position in the rejections to claims 1, 4, 12, and 18 above.
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
10 March 2021
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724